Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 1 of 11




                     Exhibit I
               Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 2 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

                                                                 71 et seq. Count six alleges a breach of express contract.
                                                                 Count seven alleges a breach of implied contract/promissory
                   2013 WL 6335273
                                                                 estoppel. Count eight alleges a violation of General Statutes
     Only the Westlaw citation is currently available.
                                                                 § 46a–71.
           UNPUBLISHED OPINION. CHECK
           COURT RULES BEFORE CITING.                            On May 29, 2013, the defendant filed the present motion
                                                                 to dismiss counts two, four, five, six, seven, eight, and the
             Superior Court of Connecticut,                      plaintiff's claims for relief, along with a memorandum of law
             Judicial District of New Britain.                   in support. On July 16, 2013, the plaintiff filed his objection
                                                                 thereto. On July 19, 2013, the defendant filed a reply. On July
                 Ganpat CHOUHAN
                                                                 22, 2013, the plaintiff filed a rejoinder. The court heard oral
                         v.                                      argument on July 22, 2013.
            UNIVERSITY OF CONNECTICUT
               HEALTH CENTER et al.

                     No. CV096002439S.                                                          II
                               |
                         Nov. 5, 2013.                                                   DISCUSSION
Attorneys and Law Firms                                          “[A] motion to dismiss is governed by Practice Book §§
                                                                 10–30 through 10–34. Properly granted on jurisdictional
Nancy A. Brouillet, Hartford, CT, for University of
                                                                 grounds, it essentially asserts that, as a matter of law and
Connecticut Health Center et al.
                                                                 fact, a plaintiff cannot state a cause of action that is properly
                                                                 before the court ... [See Practice Book § 10–31.].” (Internal
PETER EMMETT WIESE, Judge.                                       quotation marks omitted.) Mulcahy v. Mossa, 89 Conn.App.
                                                                 115, 128, 872 A.2d 453, cert. denied, 274 Conn. 917, 879
                               I                                 A.2d 894 (2005). “By contrast, [a] motion to strike attacks
                                                                 the sufficiency of the pleadings. Practice Book § 10–39 ...
                                                                 There is a significant difference between asserting that a
                      Procedural History                         plaintiff cannot state a cause of action and asserting that a
                                                                 plaintiff has not stated a cause of action, and therein lies the
 *1 This action arises out of an employment relationship
                                                                 distinction between the motion to dismiss and the motion
between the plaintiff, Ganpat Chouhan, M.D., a former
employee of the defendant, State of Connecticut, University      to strike.” (Internal quotation marks omitted.) Pecan v.
of Connecticut Health Center (UCHC). On May 21, 2013,            Madigan, 97 Conn.App. 617, 621, 905 A.2d 710 (2006), cert.
the plaintiff filed the operative, eight-count, second revised   denied, 281 Conn. 919, 918 A.2d 271 (2007).
complaint. Therein the plaintiff generally alleges that he
was subjected to an ongoing pattern of harassment by the         “Trial courts addressing motions to dismiss for lack of subject
defendant in violation of a collective bargaining agreement      matter jurisdiction pursuant to § 10–31(a)(1) may encounter
and the defendant's own policies and procedures. More            different situations, depending on the status of the record in
specifically, count one alleges racial discrimination in         the case ... [L]ack of subject matter jurisdiction may be found
violation of the Connecticut Fair Employment Practices Act       in any one of three instances: (1) the complaint alone; (2)
                                                                 the complaint supplemented by undisputed facts evidenced in
(CFEPA),      General Statutes § 46a–60(a). Count two alleges
                                                                 the record; or (3) the complaint supplemented by undisputed
racial discrimination in violation of    § 46a–60(a)(4). Count   facts plus the court's resolution of disputed facts ... Different
                                                                 rules and procedures will apply, depending on the state of
three alleges age discrimination in violation of     § 46a–
                                                                 the record at the time the motion is filed.” (Citation omitted;
60(a)(1). Count Four alleges age discrimination in violation
                                                                 internal quotation marks omitted.)       Conboy v. State, 292
of     § 46a–60(a)(4). Count five alleges a violation of
                                                                 Conn. 642, 650–51, 974 A.2d 669 (2009). Nevertheless,
the Connecticut Wage Statutes,          General Statutes § 31–   “[i]t is well established that, in determining whether a court


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
                  Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 3 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

has subject matter jurisdiction, every presumption favoring         we have been reluctant to interpret state statutory schemes
jurisdiction should be indulged.” (Internal quotation marks         in a manner at odds with federal schemes on which they
                                                                    are modeled ... In drafting and modifying [the CFEPA] ...
omitted.) Wilcox v. Webster Ins., Inc., 294 Conn. 206, 214,
                                                                    § 46a–51 et seq., our legislature modeled that act on its
982 A.2d 1053 (2009).
                                                                    federal counterpart, Title VII of the Civil Rights Act of
                                                                    1964 (Title VII),       42 U.S.C. § 2000e et seq., and it
                                                                    has sought to keep our state law consistent with federal
                                 A
                                                                    law in this area ... Accordingly, in matters involving the
                                                                    interpretation of the scope of our antidiscrimination statutes,
                        Counts Two & Four                           our courts consistently have looked to federal precedent for
                                                                    guidance ...” (Citations omitted; internal quotation marks
 *2 The defendant argues that counts two and four should
be dismissed because the plaintiff did not exhaust his              omitted.)   Ware v. State, 118 Conn.App. 65, 81–82, 983
administrative remedies with the Connecticut Commission             A.2d 853 (2009).
on Human Rights and Opportunities (CHRO). Specifically,
the defendant argues that the operative, second revised             It is clear that the court has jurisdiction to hear claims that
                                                                    are either: (1) included in a CHRO complaint, or (2) based on
complaint contains allegations of retaliation, under      § 46a–    conduct subsequent to a CHRO complaint that can be deemed
            1
60(a)(4),       that were not raised in either of the plaintiff's
                                                                    “reasonably related” to the CHRO filing. See, e.g.,         Butts
two CHRO complaints, 2 and that these allegations are not           v. N.Y.C. Dept. of Housing Preservation & Development,
“reasonably related” to the CHRO allegations for purposes           990 F.2d 1397, 1401 (2d Cir.1993), superseded by statute on
of any exception to exhaustion. In response, the plaintiff          other grounds, Civil Rights Act of 1991, Pub.L. No. 102–
simply contends that the retaliation claims before this court       66, 105 Stat. 1071 (analyzing “relationship between Title
are reasonably related to the previous CHRO filing. The             VII claims and Equal Employment Opportunity Commission
defendant replies that any allegations of retaliation that          (EEOC) charges). In general, “[t]he United States Court of
occurred after the plaintiff's initial CHRO complaint, but          Appeals for the Second Circuit has recognized that [a] claim
were not raised in the plaintiff's subsequent amended CHRO          is considered reasonably related if the conduct complained
complaint, must be dismissed. Furthermore, the defendant            of would fall within the scope of the EEOC investigation
maintains that in light of the Supreme Court's recent decision      which can reasonably be expected to grow out of the charge
in    University of Texas Southwestern Medical Center v.            that was made ... In this inquiry, the focus should be on
Nassar, 570 U.S. ––– U.S. ––––, 133 S.Ct. 2517, 186 L.Ed.2d         the factual allegations made in the [EEOC] charge itself,
503 (2013), retaliation claims impose additional pleading           describing the discriminatory conduct about which a plaintiff
requirements to meet Nassar's “but-for” standard of causation       is grieving ... The central question is whether the complaint
which, in the present case, have not been met.                      filed with the EEOC gave that agency adequate notice to
                                                                    investigate discrimination on both bases ... The reasonably
“Under our exhaustion of administrative remedies doctrine,          related exception to the exhaustion requirement is essentially
a trial court lacks subject matter jurisdiction over an action      an allowance of loose pleading and is based on the recognition
that seeks a remedy that could be provided through an               that EEOC charges frequently are filled out by employees
administrative proceeding, unless and until that remedy             without the benefit of counsel and that their primary purpose
has been sought in the administrative forum ... In the              is to alert the EEOC to the discrimination that a plaintiff
absence of exhaustion of that remedy, the action must be            claims [he] is suffering ... This determination will in large part
                                                                    rest on our interpretation of the plaintiff's pleadings, which is
dismissed.” (Internal quotation marks omitted.)   Levine v.
                                                                    always a question of law for the court ...” (Citation omitted;
Sterling, 300 Conn. 521, 528, 16 A.3d 664 (2011).
                                                                    internal quotation marks omitted.)  Ware v. State, supra,
Our courts look to federal precedent for guidance with regard       118 Conn.App. at 82–83, 983 A.2d 853.
to the CFEPA. “Our Supreme Court has determined that
when an overlap between state and federal law is deliberate,         *3 Specifically with regard to retaliation claims, the
federal precedent is particularly persuasive ... Additionally,      Appellate Court concluded that the claims at issue in Ware
                                                                    should have been dismissed by the trial court for failure to


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
               Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 4 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

exhaust administrative remedies because the plaintiff had the         following the plaintiff's recertification. “When an employee
opportunity to allege retaliation before the EEOC but chose           brings a claim alleging retaliation for filing a complaint
                                                                      with the EEOC, the retaliation claim is deemed ‘reasonably
not to. See      id., at 85–86, 983 A.2d 853. In detail, the
                                                                      related’ to the original EEOC filing. In such a case, the
plaintiff in Ware was already discharged from employment
                                                                      allegations of retaliation are seen as stemming from the
before filing a complaint with the CHRO but failed to allege
                                                                      earlier discriminatory incident, including plaintiff's attempt
any retaliation. See Id. Nevertheless, in her subsequent suit
                                                                      to vindicate her federal rights against discrimination. The
before the Superior Court, the plaintiff added a claim for
                                                                      retaliation claim may thus be heard notwithstanding plaintiff's
retaliation. See Id. The Appellate Court then reasoned that
                                                                      failure to state it in a separate complaint filed with the EEOC.”
“nothing in the complaint to the [EEOC] gave that agency
adequate notice to investigate a claim for retaliation. It alleges       Owens v. New York City Housing Authority, 934 F.2d
that the plaintiff was discharged because of her sex and              405, 410–11 (2d Cir.1991). Accordingly, the fact that the
because she was pregnant. Only after her discharge did                plaintiff failed to include an explicit allegation of retaliation
she bring the claim before the commission. There are no               in his previous complaint with the CHRO is excusable
allegations that she opposed any discriminatory practice or           because the agency had adequate notice to investigate the
filed a complaint alleging any discriminatory practice prior to       underlying discriminatory acts at issue. The fact that the
her discharge or was subject to any otherwise discriminatory          plaintiff now characterizes the demotion as retaliatory is
                                                                      of no moment—the factual predicate remains the same.
treatment for doing so.” (Emphasis added.)         Id., at 86, 983
                                                                      Namely, the plaintiff takes issue with his demotion and
A.2d 853.
                                                                      feels that it was part and parcel of an overall campaign of
                                                                      discrimination. Consequently, the claims before the court are
The concerns that the Appellate Court had in Ware are not
                                                                      reasonably related to the previous CHRO filings for purposes
applicable to the present case. To begin with, the plaintiff was
                                                                      of exhaustion.
still actively employed when he filed his first complaint with
the CHRO on August 28, 2008. In that initial complaint, the
                                                                      *4 Finally, the defendant's argument that, in light of
plaintiff made various allegations of discrimination including
that the defendant improperly demoted the plaintiff and               the Supreme Court's decision in         University of Texas
decreased his pay level. Subsequently, in the plaintiff's             Southwestern Medical Center v. Nassar, 570 U.S. ––– U.S.
amended CHRO complaint filed on April 1, 2009, the plaintiff          ––––, 133 S.Ct. 2517, 186 L.Ed.2d 503 (2013), retaliation
further alleged that although the defendant insisted that             claims impose additional pleading requirements to meet
the complainant was demoted because the plaintiff's board             Nassar's “but-for” standard of causation is without merit.
certification lapsed, the defendant still refuses to re-instate the   The defendant cites no case law to support its position and
plaintiff to his prior position and pay-level even though he          the court agrees with the plaintiff's analysis that “although
became duly re-certified. (Pl.'s Memo, 7/16/13, Ex. B.) 3 The         Nassar imposes a more stringent proof requirement for
plaintiff also alleged that the defendant “refused to supply a        retaliation claims, it imposes no new or additional pleading
                                                                      requirements.” (Pl.'s Memo, July 22, 2013, p. 3.)
reasonable explanation for its actions.”      (Id., ¶ 8, 983 A.2d
853.)                                                                 For the foregoing reasons, the defendant's motion to dismiss
                                                                      counts two and four is denied.
In the present case, the plaintiff alleges that he exhausted his
administrative remedies in connection with his discrimination
claims and that the defendant retaliated against the plaintiff
for pursuing legal redress. The plaintiff maintains that the                                         B
defendant retaliated against him in various ways, including
the defendant's continued refusal to reinstate the plaintiff to                                 Count Five
his proper position and pay-level following his renewal of
certification. (Compl.¶ 66.) Although the plaintiff did not           The defendant argues that count five, brought under the
explicitly allege retaliation in his amended complaint before
                                                                      Connecticut Wage Statutes,         General Statutes § 31–71a et
the CHRO on April 1, 2009, the alleged retaliation at issue                4
                                                                      seq., should be dismissed because the plaintiff failed to
in the present case includes the defendant's continued refusal
                                                                      allege or show that he exhausted his administrative remedies
to reinstate the plaintiff without any reasonable explanation


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
               Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 5 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

under the collective bargaining agreement prior to filing
                                                                    in    Administrative & Residual Employees Union v. State,
suit. In response, the plaintiff points out that he explicitly
                                                                    77 Conn.App. 454, 823 A.2d 399 (2003), finding that moving
alleges that “he exhausted his administrative remedies” in
                                                                    to vacate under § 52–418 would not be futile because, there,
paragraph sixty-two of the second amended complaint, which
                                                                    the plaintiff could have filed an application to vacate the
is incorporated by reference in count five; and that the
arbitration award under the collective bargaining agreement         arbitration award on public policy grounds.        Id., at 461–
was issued on July 30, 2012, thus rendering the issue moot.         62, 823 A.2d 399. The Appellate Court reasoned, “[t]he
Nevertheless, the defendant maintains, in its rejoinder, that       challenge raised by the union is that the state has acted
even though the arbitration award was issued on July 30,            in violation of [General Statutes] §§ 5–247 and 5–250 by
2012, the plaintiff did not seek the necessary review of that       calculating vacation leave accrual on the basis of hours rather
award under General Statutes § 52–418.                              than on the basis of days, thus providing employees with less
                                                                    than that to which they are entitled by statute. We interpret
Because the arbitration award under the collective bargaining       that claim as one raising a public policy challenge to the
agreement was issued on July 30, 2012, and the plaintiff            legality of the award; as such, the union could have filed an
specifically alleges that he exhausted his administrative           application to vacate the arbitration award on public policy
remedies, the only remaining issue is whether the plaintiff         grounds pursuant to § 52–418 ... In light of the foregoing, we
should have sought review of the arbitration award under §          conclude that the union failed to exhaust the specific statutory
52–418. Section 52–418 provides, in relevant part: “(a) Upon        procedures established for obtaining review of arbitration
the application of any party to an arbitration, the superior        awards.” (Emphasis added.) Id., citing to Hunt v. Prior, 236
court ... shall make an order vacating the award if it finds        Conn. 421, 431–32, 673 A.2d 514 (1996).
any of the following defects: (1) If the award has been
procured by corruption, fraud or undue means; (2) if there           *5 The present case is more like O'Connor than
has been evident partiality or corruption on the part of any        Administrative & Residual Employees Union, because, here,
arbitrator; (3) if the arbitrators have been guilty of misconduct   the plaintiff's claims cannot be interpreted as a public policy
in refusing to postpone the hearing upon sufficient cause           challenge to the legality of the arbitration award in the
shown or in refusing to hear evidence pertinent and material        underlying action. Furthermore, the plaintiff's application to
to the controversy or of any other action by which the rights       vacate under § 52–418 would be futile. “The [exhaustion]
of any party have been prejudiced; or (4) if the arbitrators        doctrine is applied in a number of different situations and is,
have exceeded their powers or so imperfectly executed them          like most judicial doctrines, subject to [certain] exceptions ...
that a mutual, final and definite award upon the subject matter     [W]e have recognized such exceptions [however] only
submitted was not made.”                                            infrequently and only for narrowly defined purposes ...
                                                                    such as when recourse to the administrative remedy would
“There is no authority of which the court is aware that requires    be futile or inadequate ... It is well established that [a]n
a motion to vacate an arbitration award as a prerequisite           administrative remedy is futile or inadequate if the agency is
to exhaustion. In fact, such a proposition makes little sense       without authority to grant the requested relief ... It is futile
in relation to the Connecticut jurisprudence on arbitration.”       to seek a remedy only when such action could not result in
O'Connor v. Wethersfield Board of Education, Superior Court,        a favorable decision and invariably would result in further
judicial district of Hartford, Docket No. CV–01–08083760–           judicial proceedings.” (Citations omitted; internal quotation
S (July 7, 2003, Booth J.)      (35 Conn. L. Rptr. 267, 269),       marks omitted .)   Piteau v. Board of Education, 300 Conn.
decision vacated in part on reconsideration on other grounds        667, 684–85, 15 A.3d 1067 (2011).
by, O'Connor v. Wethersfield Board of Education, Superior
Court, judicial district of Hartford, Docket No. CV–01–             For the foregoing reasons, the defendant's motion to dismiss
08083760–S (August 22, 2003, Booth, J.) (35 Conn. L.                count five is denied.
Rptr. 326). In O'Connor, the court reasoned that moving to
vacate would essentially be futile because, “[t]here is nothing
apparent in the extensive file which would seem to have
given the plaintiff any reasonable hope of succeeding under                                        C
the standards set forth in ... § 52–418 ...” Id. In contrast to
O'Connor, the Appellate Court came to a different conclusion


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
               Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 6 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

                                                                    and considering such relationship, the meaning of such text
                                                                    is plain and unambiguous and does not yield absurd or
                     Counts Six & Seven
                                                                    unworkable results, extratextual evidence of the meaning
The defendant argues that counts six and seven alleging             of the statute shall not be considered.” “In construing a
breach of express contract, or, in the alternative, breach of       statute, common sense must be used and courts must assume
implied contract/promissory estoppel are barred by sovereign        that a reasonable and rational result was intended.” (Internal
immunity, and that the plaintiff failed to allege that he           quotation marks omitted.)     Willow Springs Condominium
exhausted his administrative remedies under the collective          Assn., Inc. v. Seventh BRT Development Corp., 245 Conn. 1,
bargaining agreement. Furthermore, the defendant argues that        26, 717 A.2d 77 (1998).
the plaintiff failed to exhaust his remedies by failing to obtain
permission to sue the state from the Claims Commissioner            General Statutes § 4–142 provides, in relevant part: “There
for such common-law claims. In response, the plaintiff              shall be a Claims Commissioner who shall hear and determine
contends that he alleges exhaustion under the bargaining            all claims against the state except: ... (3) claims for which
agreement, and that the plaintiff was not required to obtain        an administrative hearing procedure otherwise is established
permission from the Claims Commissioner before bringing             by law ...” The issue thus becomes whether § 4–142(3)
suit because General Statutes § 4–142(3) 5 specifically             excepts the plaintiff's claims for breach of express contract, or,
excepts his claim. Additionally, the plaintiff argues that his      alternatively, breach of implied contract/promissory estoppel.
breach of implied contract/promissory estoppel claims are
excepted from immunity pursuant to our Supreme court's              Research reveals that a common-law claim for breach of
decision in Kimberly Clark Corp. v. Dubno, 204 Conn. 137,           contract is not a claim for which an administrative hearing
527 A.2d 679 (1987), because there are special circumstances        procedure otherwise is established by law. For example,
that make it highly inequitable or oppressive not to estop the
                                                                    in    Chotkowski v. State, 240 Conn. 246, 690 A.2d 368
agency. See id., at 146–51, 527 A.2d 679.
                                                                    (1997), our Supreme Court found that a plaintiff's claim that
                                                                    “his wages were improperly reduced by the state when he
“In the absence of a statutory waiver of sovereign immunity,
                                                                    was reclassified to the position of chief of medicine,” was
the plaintiff may not bring an action against the state for
                                                                    not “a claim for which an administrative hearing procedure
monetary damages without authorization from the claims
                                                                    otherwise is established by law,” under § 4–142(3), “because
commissioner to do so.” (Internal quotation marks omitted.)
                                                                    the plaintiff's action ... [was] predicated solely on principles
DePietro v. Dept. of Public Safety, 126 Conn.App. 414,
                                                                    of contract law,” and thus the administrative board was
418, 11 A.3d 1149, cert. granted on other grounds, 300
                                                                    unable to grant remedy that the plaintiff sought. (Emphasis
Conn. 932, 17 A.3d 69 (2011) (appeal withdrawn June 26,
2012). “When sovereign immunity has not been waived,                added.)      Id., at 264–65, 690 A.2d 368. Additionally, other
the claims commissioner is authorized by statute to hear            courts have stated that “the legislature has not created a
monetary claims against the state and determine whether             right to sue the state under a common law theory of breach
the claimant has a cognizable claim ... This legislation            of employment contract.” Morse v. State, Superior Court,
expressly bars suits upon claims cognizable by the claims           judicial district of Hartford, Docket No. CV–92–0393050
commissioner except as he may authorize, an indication of the       (September 2, 1992, Hennessey, J.) (7 Conn. L. Rptr. 786,
legislative determination to preserve sovereign immunity as         786), see also Berg v. Mansfield, Superior Court, judicial
a defense to monetary claims against the state not sanctioned       district of Tolland, Docket No. CV–12–60004421 (September
by the commissioner or other statutory provisions.” (Internal       18, 2012, Sferrazza, J.) (54 Conn. L. Rptr. 698, 700) (“court
                                                                    is unaware of any statute or case law that would support
quotation marks omitted.)    Cox v. Aiken, 278 Conn. 204,
                                                                    [the] argument that only statutory claims, and not common
212 n. 11, 897 A.2d 71 (2006).
                                                                    law claims, are subject to the exhaustion doctrine”), citing

 *6 When construing a statute, the court must first look            to    Hunt v. Prior, supra, 236 Conn. at 429, 673 A.2d 514
to its text, as directed by General Statutes § 1–2z, which          (concluding that court lacked subject matter jurisdiction over
provides: “The meaning of a statute shall, in the first instance,   common-law breach of contract claim because plaintiff failed
be ascertained from the text of the statute itself and its          to exhaust administrative remedies); and Chief Information
relationship to other statutes. If, after examining such text       Officer v. Computers Plus Center, Inc., 310 Conn. 60, 96 A.3d
                                                                    (2013) (“the defendant's failure to present its counterclaims


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
               Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 7 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

for damages to the claims commissioner and to obtain                regard to bringing suit. Additionally, the plaintiff failed to
legislative permission to sue the department pursuant to            obtain permission from the Claims Commissioner before
[General Statutes] § 4–160 prior to bringing its counterclaims      bringing these common-law claims. Consequently, the motion
deprives the trial court of subject matter jurisdiction ...”). In   to dismiss counts six and seven is granted.
response, the plaintiff fails to cite, and the court is unaware
of, any authority supporting his argument that a common-
law claim for breach of contract is a claim for which an
                                                                                                   D
administrative hearing procedure otherwise is established by
law and thus it is not subject to exhaustion.
                                                                                             Count Eight
 *7 Next, the court turns to the plaintiff's argument that his
                                                                    The defendant argues that count eight, alleging a violation
breach of implied contract/promissory estoppel claims are
excepted from immunity because special circumstances exist          of General Statutes § 46a–71, 6 should be dismissed because
that would make it highly inequitable or oppressive not to          the plaintiff failed to assert the claim within ninety days of
estop the agency.                                                   receiving his CHRO release of jurisdiction. Specifically, it
                                                                    is pointed out that the plaintiff's original complaint, filed on
Although estoppel against a public agency is limited and            November 6, 2009, lacked the § 46a–71 claim that is now
may be invoked in certain circumstances, the plaintiff again        included in the operative complaint filed on May 21, 2013.
has cited to no authority in support of his position that           The plaintiff responds that the relation back doctrine saves
estoppel may be used to overcome a lack of subject matter           count eight because the § 46a–71 claim arises out of the same
jurisdiction. Only the claims commissioner, acting pursuant         nucleus of operative facts alleged in the initial complaint, and
to the authority conferred upon him, may grant the plaintiff        the § 46a–71 claim was included in his CHRO complaints.
permission to sue the state. “[A]ny claim of estoppel is
predicated on proof of two essential elements: the party             *8 The issue is whether the plaintiff's amended complaint
against whom estoppel is claimed must do or say something           relates back to the plaintiff's original complaint. The issue is
calculated or intended to induce another to believe that            not whether the plaintiff may include claims that were not
certain facts exist and to act on that belief; and the other        included in the CHRO charges because it is undisputed that
party must change its position in reliance on those facts,          the § 46a–71 claims were raised before the CHRO.
thereby incurring some injury ... In addition, estoppel against
a public agency is limited and may be invoked: (1) only             A proposed amendment relates back if the allegations do not
with great caution; (2) only when the action in question has        alter the general theory of liability alleged in the original
been induced by an agent having authority in such matters;          complaint.      DiLieto v. County Obstetrics & Gynecology
and (3) only when special circumstances make it highly              Group, P.C., 297 Conn. 105, 142–43, 998 A.2d 730 (2010).
inequitable or oppressive not to estop the agency.” (Citations      “If the alternate theory of liability may be supported by
omitted; internal quotation marks omitted.) Kimberly–Clark          the original factual allegations, then the mere fact that the
Corporation v. Dubno, supra, 204 Conn. at 148, 527 A.2d             amendment adds a new theory of liability is not a bar to
679; see also Trustees, Southern Connecticut State University       the application of the relation back doctrine ... If, however,
v. Morin Bros. Auction Service Corp., Superior Court, judicial      the new theory of liability is not supported by the original
district of Hartford, Docket No. CV–00–0594471 (November            factual allegations of the earlier, timely complaint, and would
6, 2000, Solomon, J.) (“just as the executive cannot waive          require the presentation of new and different evidence,
sovereign immunity, that incapacity likewise prevents a             the amendment does not relate back.” (Citation omitted.)
finding ... that the action in question has been induced by
an agent having authority in such matters. Simply stated,              Sherman v. Ronco, 294 Conn. 548, 563, 985 A.2d 1042
neither the Attorney General nor his representatives have the       (2010).
requisite authority to consent to suit against the State”).
                                                                    In the present case, the plaintiff's initial complaint with
In the present case, the plaintiff has not alleged, nor can         the CHRO included a claim under § 46a–71. (Def.'s
he, that the state officials in charge of his employment had        Memo. 5/29/13, Ex. A.) The CHRO issued its release of
the authority to waive the state's sovereign immunity with          jurisdiction regarding the § 46a–71 claim on August 7,
                                                                    2009 stating that, “the complainant must bring an action in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
               Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 8 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

Superior Court within ninety (90) days of receipt of this          Public Works, 130 Conn.App. 211, [221 n. 10], A.3d 732
release ...” (Def.Memo.5/29/13, Ex. C.) The plaintiff did bring    (2011) (‘[T]he appellate courts of this state have ordered
an action within ninety days but failed to include the reference   the dismissal of portions of a count of a complaint on
to § 46a–71 in the initial complaint. Nevertheless, the facts      the basis of sovereign immunity’).” (Citations omitted;
have not changed and the CHRO clearly had a sufficient             emphasis in original; internal quotation marks omitted.)
opportunity to investigate the § 46a–71 claim. Furthermore,        Lloyd v. Connection, Inc., Superior Court, judicial district
the § 46a–71 claim in the operative May 21, 2013 complaint         of New Haven, Docket No. CV–11–6023491 (December
is clearly supported by the factual allegations of the earlier     21, 2011, Young, J.) (“court prefers the position that the
November 6, 2009 complaint and thus the claim relates back.        valid portions of a complaint should be salvaged if at all
                                                                   feasible”). Accordingly, the court will consider the merits of
Consequently, the motion to dismiss count eight is denied.         the defendant's motion to strike.

                                                                   “Discrete acts such as termination, failure to promote,
                                                                   denial of transfer, or refusal to hire arc easy to identify.
                               E
                                                                   Each incident of discrimination and each retaliatory adverse
                                                                   employment decision constitutes a separate actionable
                       “Discrete Acts”                             unlawful employment practice.” (Internal quotation marks
                                                                   omitted.) Jackson v. Water Pollution Control Authority of
The defendant argues that the court lacks jurisdiction over
                                                                   Bridgeport, 278 Conn. 692, 706 n. 12, 900 A.2d 498 (2006).
discrete acts of alleged discrimination pled in support of the
                                                                   “In a recent decision interpreting Title VII of the Civil Rights
plaintiff's claims under the CFEPA that occurred prior to
                                                                   Act of 1964, the United States Supreme Court recognized
the statutory filing period, because such claims are untimely
                                                                   that ‘discrete discriminatory acts are not actionable if time
and were not independently exhausted. Additionally, the
                                                                   barred, even when they are related to acts alleged in timely
defendant maintains that these discrete acts of discrimination
                                                                   filed charges ... The existence of past acts and the employee's
“cannot be transformed” into a hostile work environment
                                                                   prior knowledge of their occurrence, however, does not bar
claim to be made timely pursuant to the continuing violation
                                                                   employees from filing charges about related discrete acts
exception. Thus, it is argued that the court does not
                                                                   so long as the acts are independently discriminatory and
have jurisdiction over any time-barred discrete acts of
                                                                   charges addressing those acts are themselves timely filed.’
discrimination. In response, the plaintiff maintains that he
alleged from the outset that he was subjected to a hostile            National Railroad Passenger Corp. v. Morgan, 536 U.S.
work environment that existed from 2004 and continued              101, 122 S.Ct. 2061, 2072, 153 L.Ed.2d 106 (2002) The court
until he left in 2008. Accordingly, it is argued that he           also concluded that a statute of limitations that may bar a
need not “transform” his action into a claim for a hostile         claim that is based on prior discriminatory acts does not bar an
work environment because it already is one. Consequently,          employee ‘from using the prior acts as background evidence
the plaintiff argues that his claims that occurred prior to        in support of a timely claim.’ ” Id. United Technologies
the statutory filing period are timely under the continuing        Corp. v. Commission on Human Rights & Opportunities, 72
violation exception.                                               Conn.App. 212, 229–30, 804 A.2d 1033, cert. denied, 262
                                                                   Conn. 920, 812 A.2d 863 (2002).
 *9 As a threshold issue, the court must address whether it
can dismiss only those portions of the complaint that allege       The continuing violation doctrine is an exception to the
“discrete acts.” “While, generally, a motion to dismiss seeks      general rule that discrete discriminatory acts are not
dismissal of a complaint, there is nothing in the practice book    actionable if time barred. “According to the continuing
precluding dismissal of certain claims within a complaint as       violation doctrine, if a plaintiff files an administrative charge
the defendant seeks, see [Practice Book] § 10–30 et seq.,          that is timely as to any incident of discrimination that is
particularly when the plaintiff has commingled allegations         in furtherance of an ongoing policy of discrimination, all
upon which this court has jurisdiction with allegations upon       claims of discrimination under that policy will be timely ...
which this court has no jurisdiction. The validity of such
a motion has been recognized by the Connecticut courts             In    Burrowes [v. Brookdale Hospital and Medical Center,
as concerns sovereign immunity, which implicates subject           66 Fed.Appx. 229, 231 (2d Cir.2003) ], however, the Second
matter jurisdiction. Paragon Construction Co. v. Dept. of          Circuit suggested that this doctrine has been, at best, severely



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
              Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 9 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

limited by the Supreme Court's decision in Morgan, and            rights guaranteed by the CFEPA as set forth in ... § 45a–60(a)
even may not be viable at all ...” (Citations omitted; internal   by demoting the [p]laintiff based on his age and purposely
                                                                  depriving him of the seniority and economic benefits and
quotation marks omitted.)     O'Hazo v. Bristol–Burlington
                                                                  privileges of his rightful and by harassing him and subjecting
Health District, 599 F.Sup.2d 242, 253 (D.Conn.2009).
                                                                  him to a hostile work environment which adversely affected
                                                                  his ability to perform his job.”) (Emphasis added.) Whether
 *10 A hostile work environment is a continuing violation.
                                                                  the allegations are conclusory or whether they are truly
“Hostile environment claims are different in kind from
                                                                  discrete acts masquerading as a hostile work environment is
discrete acts. Their very nature involves repeated conduct ...
                                                                  of no moment for purposes of the present motion to dismiss.
The ‘unlawful employment practice’ therefore cannot be said
                                                                  Again, “[t]here is a significant difference between asserting
to occur on any particular day. It occurs over a series of
                                                                  that a plaintiff cannot state a cause of action and asserting that
days or perhaps years and, in direct contrast to discrete acts,
                                                                  a plaintiff has not stated a cause of action, and therein lies
a single act of harassment may not be actionable on its
                                                                  the distinction between the motion to dismiss and the motion
own ...” (Citations omitted; internal quotation marks omitted.)
                                                                  to strike.” (Internal quotation marks omitted.) Pecan v.
   National R.R. Passenger Corp. v. Morgan, supra, 536
                                                                  Madigan, supra, 97 Conn.App. at 621, 905 A.2d 710.
U.S. at 115. “A hostile work environment claim is composed
of a series of separate acts that collectively constitute one
                                                                   *11 Consequently, the defendant's motion to dismiss the
‘unlawful employment practice.’        42 U.S.C. § 2000e–5(e)     purportedly discrete acts is denied.
(1). The timely filing provision only requires that a Title
VII plaintiff file a charge within a certain number of days
after the unlawful practice happened. It does not matter, for
                                                                                                  F
purposes of the statute, that some of the component acts of
the hostile work environment fall outside the statutory time
period Provided that an act contributing to the claim occurs                          Punitive Damages & Interest
within the filing period, the entire time period of the hostile
environment may be considered by a court for the purposes         The defendant argues that sovereign immunity bars the
                                                                  plaintiff's claim for punitive damages and interest against the
of determining liability.”   Id., at 116–17.
                                                                  state pursuant to General Statutes § 46a–104. Specifically, the
                                                                  defendant argues that the state has not waived its sovereign
“To prove a workplace is actionably hostile under Title
                                                                  immunity for punitive damages under the CFEPA because
VII, a plaintiff must demonstrate that: (1) she subjectively
                                                                  § 46a–104 does not expressly allow the plaintiff to seek
perceived the environment to be abusive; (2) the conduct was
                                                                  punitive damages and the state is presumed to be immune
so severe or pervasive that it created an objectively hostile
                                                                  unless a statute clearly provides otherwise. In response, the
work environment, meaning an environment that a reasonable
                                                                  plaintiff contends that sovereign immunity is waived by
person would find hostile or abusive; and (3) the conduct
created an environment abusive to employees because of            the express statutory language found in        General Statutes
their race, gender, religion or national origin ...” Martinez                     7
                                                                  § 46a–51(10), which defines “employer” to include “the
v. State Library of Connecticut, 817 F.Sup.2d 28, 40–41           state and all political subdivisions thereof ...” Hence it is
(D.Conn.2011). “[T]he legislature intended to create a cause
                                                                  argued that     § 46a–51(10) and the damages provisions in
of action for hostile work environment claims by prohibiting
                                                                  the CFEPA are a complete and express waiver of sovereign
employers from discriminating in terms, conditions or
                                                                  immunity with respect to any and all aspects of the CFEPA,
privileges of employment under [the CFEPA,]            § 46a–     including its damages provisions.
60(a) ...” (Internal quotation marks omitted.)    Patino v.
                                                                  Section 46a–104 provides that “[t]he court may grant a
Birken Manufacturing Co., 304 Conn. 679, 691, 41 A.3d 1013
                                                                  complainant in an action brought in accordance with [General
(2012).
                                                                  Statutes § ]46a–100 8 such legal and equitable relief which it
In the present case, the plaintiff explicitly alleges that the    deems appropriate including, but not limited to, temporary or
defendant subjected him to a hostile work environment.            permanent injunctive relief, attorneys fees and court costs.”
(Compl., 5/20/13, ¶ 72, 74) (“Defendants violated [p]laintiff's


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
              Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 10 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

                                                                   absence of a specific statutory provision allowing the taxation
In previously analyzing § 46a–104, the Appellate Court
                                                                   of costs against the state, this court is required to adhere to the
concluded “that the legislature did not, either expressly
                                                                   widely recognized principle that statutes relating to costs and
or by force of a necessary implication, statutorily waive
                                                                   authorizing the imposition of costs in various kinds of actions
the state's sovereign immunity from liability for punitive
                                                                   or proceedings, or under various prescribed circumstances,
damages under the fair employment act.”        Ware v. State,      which do not in express terms mention the state, are not
supra, 118 Conn.App. at 88, 983 A.2d 853. The Appellate            enough to authorize imposing costs against the state”).
Court came to that conclusion after reasoning that “there is
no express waiver of liability in ... § 46a–104. Moreover,          *12 For the foregoing reasons, the defendant's motion to
there is no necessary implication that the [state] waived its      dismiss the plaintiff's claims for punitive damages and interest
immunity to liability for punitive damages. This conclusion        is granted.
is supported by the policy against finding the state liable
for punitive damages.” (Emphasis omitted.)     Id., at 88–
89, 983 A.2d 853. Nevertheless, the plaintiff attempts to                                          III
distinguish Ware by arguing that it was decided under
General Statutes § 51–12 9 instead of the CFEPA. However,
                                                                                           CONCLUSION
although the Appellate Court determined that the plaintiff's
employment in Ware was governed by § 51–12, the court              For the aforementioned reasons, the defendant's motion to
additionally explicitly addressed the CFEPA, stating that “the     dismiss is denied with regard to counts two, four, five, and
legislature did not, either expressly or by force of a necessary   eight. Additionally, the defendant's motion to dismiss the
implication, statutorily waive the state's sovereign immunity      purportedly “discrete acts” of discrimination pled in support
from liability for punitive damages under the fair employment      of the plaintiff's claims under the CFEPA is also denied.
act [CFEPA].” 10 (Emphasis added.)         Id., at 88, 983 A.2d
853.                                                               The defendant's motion to dismiss is granted as to counts six
                                                                   and seven. Additionally, the defendant's motion to dismiss
Furthermore, the reasoning of the Appellate Court in Ware          the plaintiff's claims for punitive damages and interest is also
with regard to punitive damages equally applies to the             granted.

plaintiff's claim for interest. See, e.g., Struckman v. Burns,     SO ORDERED.
205 Conn. 542, 558–59, 534 A.2d 888 (1987) (statutory
waiver of sovereign immunity from suit not waiver of
                                                                   All Citations
immunity from prejudgment interest), citing     State v.
Chapman, 176 Conn. 362, 366, 407 A.2d 987 (1978) (“In the
                                                                   Not Reported in A.3d, 2013 WL 6335273




                                                           Footnotes


1
          General Statutes § 46a–60(a)(4) provides in relevant part: “(a) It shall be a discriminatory practice in
       violation of this section ... (4) For any person, employer, labor organization or employment agency to
       discharge, expel or otherwise discriminate against any person because such person has opposed any
       discriminatory employment practice or because such person has filed a complaint or testified or assisted in
       any proceeding under section 46a–82, 46a–83 or 46a–84 ...”
2      The plaintiff filed two complaints with the CHRO. The first complaint was filed on August 28, 2008, and the
       second, amended complaint was filed on April 1, 2009.
3      The defendant objects to the plaintiff's use of purportedly unauthenticated documents and exhibits in his
       objection to the motion to dismiss. Although the plaintiff maintained that counsel would authenticate the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
            Case 3:20-cv-00330-JBA Document 56-9 Filed 06/22/20 Page 11 of 11
Chouhan v. University of Connecticut Health Center, Not Reported in A.3d (2013)
2013 WL 6335273

      documents at oral argument, he failed to do so. Accordingly, the court issued an order (# 147.00) on October
      28, 2013, ordering the plaintiff to authenticate the same. The plaintiff complied on October 30, 2013 (# 148.00).
      Consequently, the court will consider the documents.
4     For example, General Statutes § 31–71b provides in relevant part: “(a)(1) Except as provided in subdivision
      (2) of this subsection, each employer, or the agent or representative of an employer, shall pay weekly all
      moneys due each employee on a regular pay day ...”
5     General Statutes § 4–142 provides in relevant part: “There shall be a Claims Commissioner who shall hear
      and determine all claims against the state except: ... (3) claims for which an administrative hearing procedure
      otherwise is established by law ...”
6     General Statutes § 46a–71 provides in relevant part that “(a) All services of every state agency shall be
      performed without discrimination based upon race, color, religious creed, sex, marital status, age, national
      origin, ancestry, mental retardation, mental disability, learning disability or physical disability, including, but
      not limited to, blindness.”
7
         General Statutes § 46a–51(10) provides “ ‘Employer’ includes the state and all political subdivisions thereof
      and means any person or employer with three or more persons in such person's or employer's employ ...”
8     General Statutes § 46a–100 provides: “Any person who has timely filed a complaint with the [commission] in
      accordance with section 46a–82 and who has obtained a release from the commission in accordance with
      section 46a–83a or 46a–101, may also bring an action in the superior court for the judicial district in which
      the discriminatory practice is alleged to have occurred or in which the respondent transacts business, except
      any action involving a state agency or official may be brought in the superior court for the judicial district
      of Hartford.”
9     Although the plaintiff refers to § 52–12 in its memo, this is obviously an error. Ware was decided under §
      51–12.
10    There is a split of authority regarding whether a private employer defendant may be liable for punitive
      damages under the CFEPA, but even there the majority of courts have found that punitive damages are
      unavailable. See, e.g., Dwyer v. Waterfront Enterprises, Inc., Superior Court, judicial district of New Haven,
      Docket No. CV–12–6032894–S (May 24, 2013, Fischer, J.) (56 Conn. L. Rptr. 232, 239–40); Wright v.
      Colonial Motors, Inc., Superior Court, judicial district of Ansonia–Milford, Docket No. CV–11–6008335 (May
      16, 2012, Doherty, J.) (54 Conn. L. Rptr. 63, 63) (striking prayer for relief because punitive damages not
      available under     § 46a–60); and Tomick v. United Parcel Service, Superior Court, judicial district of New
      London, Docket No. CV–06–4008944 (October 28, 2010, Cosgrove, J.)                   (51 Conn. L. Rptr. 28, 34–37),
      aff'd in part and rev'd in part on other grounds, 135 Conn.App. 589, 43 A.3d 722, cert. denied, 305 Conn.
      919, 47 A.3d 389 (2012) (examining legislative history of § 46a–104 and determining that punitive damages
      are not authorized).


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        10
